Title: From Thomas Jefferson to Thomas Russell, 13 June 1790
From: Jefferson, Thomas
To: Russell, Thomas



Dear Sir
New York June 13. 1790.

The inclosed letter with which you were so kind as to entrust me, has been always carefully preserved to be restored to you on my return to America. I have now the pleasure of putting it again into your hands with as many thanks for this mark of your confidence as if I had had occasion to make use of it. I am happy in every occasion of recalling myself to your recollection and of expressing to you my sense of your civilities, and assurances of the  esteem & respect with which I have the honor to be Dear Sir Your most obedient & most humble servt,

Th: Jefferson

